Citation Nr: 0108676
Decision Date: 03/23/01	Archive Date: 04/17/01

DOCKET NO. 00-05 202               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for Hepatitis C.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

REMAND

The veteran had active service from August 1967 to August 1969.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a rating decision in which the regional office (RO)
denied entitlement to service connection for Hepatitis C.

The veteran contends that he has current disability from Hepatitis
C and cirrhosis of the liver. Based on excepts from medical
treatises, he asserts that he must have incurred such disability
during his active military service.

The record contains no indication that the RO has attempted to
obtain the veteran's service medical records. In its statement of
the case dated in September 1999, the RO cited 38 U.S.C.A. 5107,
which provided that a claim must be "well grounded."

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000). Among other things, this law eliminates the
concept of a well-grounded claim, redefines the obligations of the
Department of Veterans Affairs (VA) with respect to the duty to
assist, and supercedes the decision of the United States Court of
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. This change in the law is applicable to all claims filed
on or after the date of enactment of the Veterans Claims Assistance
Act of 2000, or filed before the date of enactment and not yet
final as of that date. Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 7, subpart (a), 114 Stat. 2096 (2000). See also
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Veterans Claims Assistance Act of 2000 provides specifically
that VA has the duty to obtain a veteran's service medical records.

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance

- 2 -

Act of 2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096 (2000) (to be
codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107). In
addition, because the VA regional office (RO) has not yet
considered whether any additional notification or development
action is required under the Veterans Claims Assistance Act of
2000, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).
Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1. The RO should take all necessary steps to obtain the veteran's
service medical records.

2. The RO should take all necessary steps to obtain the veteran's
records pertaining to his recent treatment for hepatitis C.

3. If the veteran or his representative has or can obtain evidence
which supports the veteran's claim, such evidence must be submitted
to the RO. In particular, the veteran should submit medical
evidence which shows that he incurred Hepatitis C during his active
military service. If there is evidence that attributes hepatitis C
to service, that evidence must be submitted to the RO.

4. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed.

5. After the development requested above has been completed to the
extent possible, the RO should again review the record. If any
benefit sought on appeal

3 -

remains denied, the appellant and his representative should be
provided with a supplemental statement of the cage (SSOC).

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

H. N. SCHWARTZ 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

4 -



